Scott, J.,

delivered the opinion of the Court.

This was a proceeding by mandamus, on the part of the appellants against the appellee, a justice of the peace, to compel him to,render a judgment in favor of the appellants, against Henry Hall, a garnishee. It appears from the return of the justice to the conditional writ, that A. & C. Fisher obtained judgment against Johnson Brown, on the 21st Dec., 1844, on which execution issued on the 31st March, 1845, returnable to the 30th May. No property being found, Henry Hall was summoned, as a garnishee, to answer interrogatories touching his indebtedness to the. defendant in the execution, Johnson Brown. In September, 1844, the appellants recovered judgment against Brown, on which execution issued on the 31st day of March, 1845, returnable to the 30th day of May. No property being found, Henry Hall was also summoned, at their suit, as garnishnee; this garnishment was long 'subsequent to that of A. & C. Fisher. On the return day of the execution, the agent of the Fishers was unable to attend the justice’s Court, from sickness. The appellants attended, and demanded judgment in their favor against Hall; the justice refused to enter it, but continued the cause for the Fishers, to a day when they attended, and then entered judgment for them against Hall. Hall’s indebtedness to Brown was not sufficient to satisfy both executions.
From this statement of facts, it is clear that the appellants have no cause of complaint. Their garnishment of Hall was long subsequent to that of the Fishers, and a garnishment being a species of attachment, *352Hall being first garnished, at the suit of the Fishers, their right to satisfaction, out of the debt of Hall, was prior to that of the appellants- The-maxim applies qui prior estin tempore, potior est in jure.
The other Judges concurring, the judgment will be affirmed.